

[This document has been translated from Chinese to English]


Loan Agreement


Agreement No.: Jian Shan Ying Wei Dai (2011) No.001
Loan Type: Institutional Loan


Borrower (“Party A”): Xi’an Xinxing Real Estate Development Co., Ltd.
Address: No.9, Baqiao South Road, Baqiao District, Xi’an
Zip Code: 710054
Telephone: 029-82582640
Facsimile: 029-82582640
Legal Representative (Principal): Pingji Lu


Entrusted Lender (“Party B”): Tianjin Cube Xindao Equity Investment Fund
Partnership (Limited Partnership) 
Address: Room J314, 3/F, No,6 Building, Coastal Financial Street, No.52,
Xincheng West Road, Development Zone, Tianjin.
Zip Code: 300475
Telephone: 13911050265
Facsimile: +85225258003
Legal Representative (Principal): Ruifeng Dai


Agent (“Party C”): China Construction Bank Corporation Shaanxi Branch
Address: No. 38, Guangji South Street, Xi’an
Zip Code: 710002
Telephone: 029-87606682
Facsimile: 029-87606694
Principal: Binzhou Cui


Upon the application of Party A, Party B authorizes Party C to provide an Loan
to Party A.  Party A, Party B and Party C, upon mutual discussion and
negotiation, have reached the agreement, to jointly abide by and perform this
agreement (the “Agreement”).


Terms


Article 1:  Loan Amount
 
1.
Party B authorizes Party C to provide Party A the Loan in the amount of RMB
49,350,649.35 Yuan (the “Loan”).

 
Article 2:  Loan Purpose
 
1.
Party A shall use the Loan for the BT cooperation project between its affiliated
company, namely the Xi’an Xindadi Technology Development Co., Ltd. and the
Baqiao District Government. Party B hereby warrants such usage complies with the
relevant state laws, regulations, rules and policies. Without the consent of
Party B and informing Party C in writing, Party A shall not change the purpose
of the Loan.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 3:  Term of the Loan
 
1.
The term of the Loan hereunder shall be twelve (12) months (the “Term”), from
January 28, 2011 (the “Commencement Date”) to January 27, 2012 (the “Maturity
Date”).  Party B shall have the authority to decide to grant Party A an
extension of no more than six (6) months.

 
2.
If the Commencement Date of the Term hereunder is inconsistent with the Loan
transfer certificate (the “Loan Receipt”), the actual provision date recorded on
the first Loan Receipt shall prevail, and the Maturity Date of the Loan
stipulated in Clause 1 of this Article shall be adjusted accordingly. The Loan
Receipt shall constitute a part of this Agreement and shall have the same legal
effect as this Agreement.

 
Article 4:  Interest Rate, Calculation and Settlement of the Loan
 
1.
The interest rate of the Loan hereunder shall be a fixed annual interest rate of
9.6% (the “Interest Rate”).

 
2.
The interest calculation and settlement methods of the Loan hereunder shall be
calculated monthly and assuming 360 days per year based on the actual drawing
amount and the occupation days as of the drawing day. When repaying the Loan in
advanced or repaying in accordance with the redemption schedule hereof, the
interest shall be repaid with the principal.

 
Article 5:  Deposition of the Entrusted Fund and the Provision of the Loan
 
1.
Party B shall deposit the full Loan amount with Party C before the provision
date provided in the Loan provision notice (the “Entrusted Fund”).  The Loan
fund account (the “Loan Account”) hereunder shall not be the deposit account of
Party B at Party C. The balance of the Loan Account is not the deposit balance
of Party B at Party C. The Loan Account is opened solely for internal accounting
arrangement purposes, and the balance of which shall not be calculated and shall
not receive interest.

 
2.
The prerequisites for the provision of the Loan:

 
 
(1)
Party C has received the Entrusted Funds and such funds is not frozen and
deducted by the competent organs;

 
 
(2)
Party C has received the Loan provision notice of Party B;

 
 
(3)
Where the Loan hereunder is foreign currency, Party A has opened a foreign
exchange deposit account;

 
 
(4)
Party A and Party B have not violated any provisions hereunder; and

 
 
(5)
Other requirements:
 
(reserved)

 
3.
If the Entrusted Fund actually deposited by Party B is less than the agreed Loan
amount, Party C has the right to refuse to provide the Loan to Party
A.  Provided that Party B instructs Party A to accept the Loan in compliance
with the actual deposited fund in the Loan provision notice, Party C may provide
according to the actual deposited fund and Party A shall not file an opposition
to such provision.

 
 
2

--------------------------------------------------------------------------------

 
 
4.
The Loan shall be provided in a lump sum.

 
5.
In the event that Party C does not provide the Loan in compliance with the
provisions hereunder due to Party A, Party B shall assume the responsibility to
Party A solely and independently, and Party C shall not be held liable.

 
Article 6:  Guarantee of the Loan
 
1.
The guarantee manner to be adopted for the Loan hereunder (the “Guarantee”)
shall be item (2) below:

 
 
(1)
Party B enters a guarantee agreement by itself;

 
 
(2)
Party B entrusts Party C to enter a guarantee agreement in the name of Party C;

 
 
(3)
Provide the Junjingyuan Phase II commercial estate under the title of Xi’an
Xinxing Real Estate Development Co, Ltd.

 
2.
If the Guarantee needs to be registered, Party B shall register it.  Party C may
file on behalf of Party B should Party C agree.

 
3.
Even if the guarantee agreement is entered in the name of Party C, even if the
Guarantee is registered with Party C as the guaranteed party, Party C shall only
serve as the agent, and all the Guarantee rights and interests and relevant
liabilities and risks shall reside with Party B.

 
4.
Unless Party B and Party C have reached a written agreement otherwise, Party B
shall be obliged to supervise the Guarantee and the collateral thereunder.

 
5.
In the event that Party B loses its Guarantee rights and interests and suffers
damage as a result of the fault of Party C, Party C shall compensate the direct
damages according to the extent of its fault. However, the compensation
liability of Party C shall not exceed the value that will be inevitably realized
had the Guarantee rights and interests not been lost.

 
Article 7:  Repayment
 
1.
Repayment of Principal

 
 
(1)
Unless Party A and Party B have reach a written agreement separately and give a
written notice to Party C, repayment by Party A under this Agreement shall be in
accordance with the principle of “interest first, principal follows and interest
shall be paid off with principal simultaneously”.

 
2.
Repayment of Interest

 
 
(1)
Party A shall pay matured interest to Party B through Party C on the settlement
date. The first payment date shall be the first settlement date after the
issuance of the Loan. After the last payment of the Loan is made, the interest
shall be paid off with principal simultaneously.

 
3.
Repayment of Principal

 
 
(1)
Party A shall make payments of principal according to the following schedule:

 
 
3

--------------------------------------------------------------------------------

 

 
a.
Make a one-time repayment of the Loan principal on the aforementioned Maturity
Date of the Loan, or make a pre-payment according to the specific requirements
of the Lender.

 
 
(2)
If any adjustment on the above repayment, Party A and Party B shall form a
written agreement separately and give a written notice to Party C.

 
4.
Repayment Method

 
 
(1)
Party A shall, before the repayment date and interest payment date as agreed
upon under this Agreement, reserve enough amount on the account set up by Party
C for the current payment and voluntarily make repayment transfer (Party C also
is entitled to make repayment from this account), or make repayment transfer
from other accounts.

 
5.
Early Repayment

 
 
(1)
Given that both Party A and Party B agree and give written notice to Party C,
Party A can make early repayment on part of or all of the principal and interest
of the Loan.

 
 
(2)
Early repayment by Party A shall be made in accordance with the actual Loan
period and the Loan interest agreed by this Agreement to calculate the total
interest.

 
 
(3)
When Party A’s repayment is made by installments, if early repayment on part of
principal is to be made, it shall be made according to the opposite order of
installment schedule. After the early payment, the Loan balance shall be paid in
accordance with the Interest Rate as agreed under this Agreement.

 
 
(4)
Party C shall not refund the handling fee of the Loans if early repayment is
made.

 
6.
Repayment Transfer

 
 
(1)
All the repayments by Party A shall be made to Party B through Party C, and not
directly to Party B.  Party C shall promptly notify Party B upon any received
repayment from Party A.  If Party B receives direct repayment from Party A, it
shall notify Party C immediately, and return the amount to Party C, who shall
enter such amount into the account according to the regular repayment procedure.

 
 
(2)
If Party A or Party B breaches the above agreed arrangement, leading to the
Party C’s inability to handle the account or to perform the duty of withholding
and payment of taxes promptly and accurately, the liabilities resulted thereof
shall be held jointly by Party A and Party B.

 
7.
Repayment Principle when Multiple Current Payments Due

 
 
(1)
Among the Loans due, if there is the Loan from Party B to Party A through the
entrustment of Party C, and there is self-arranged loan from Party C to Party A
directly, and Party A does not clearly indicate for which loan the repayment is
designated, the repayment shall go to the self-arranged loan first, Party C also
is entitled to make repayment from Party A’s account with Party C to make
repayment to Party C’s self-arranged loan first.

 
 
(2)
If multiple loans from Party B to Party A through the entrustment of Party C are
due, and Party A did not clearly indicate for which loan the repayment is
designated, Party C shall determine the order of payment.

 
Article 8:  Withholding and Payment of Business Tax and Other Taxes
 
1.
If Party A and Party B shall pay business taxes and other taxes on the Loan
activities according to the relevant laws and regulations, Party A and Party B
shall report and pay on their own initiative.  Party C does not have the
responsibility to withhold such tax and make such payments.

 
 
4

--------------------------------------------------------------------------------

 
 
Article 9:  Handling fee and other Fees.
 
1.
Handling fee under this Agreement shall be made as agreed upon under item (1) as
below:

 
 
(1)
Paid by Party A

 
 
(2)
Paid by Party B

 
 
(3)
______% paid by Party A, _______% paid by Party B.

 
2.
The paying party shall pay to Party C the handling fee of the Loan sufficiently
and on time, despite whether Party A has made repayment of the Loan principal
and interest on schedule or regardless of other breaches.  If the Loan between
Party A and Party B or the entrustment between Party B and Party C is deemed
invalid, the handling fees collected by Party C shall not be returned, and the
paying party shall take the responsibility of paying the balance of the handling
fee that has not been paid.

 
3.
Payment Standard, Payment Schedule, and Payment Method of the Handling Fee:

 
 
(1)
Party A shall pay Party C a handling fee based on annual interest of 0.15%,
Party A shall make a one-time payment of handling fee to Party B on the issuance
date of the Loans.

 
4.
If the paying party of the handling fee does not make payment according to the
above arrangements, for everyday over due, Party C has right to collect penalty
based on 0.005% of the handling fee, and to draw the above penalty and handing
charge from any of the account in any currency that Party A or Party B have with
Party C, or from the repayment amount of the principal or interest.

 
5.
Any fees for attorney service, insurance, appraisal, registration, safe-keeping,
verification, notarization under this Agreement and relevant to the warranties
under this Agreement, shall be undertaken by Party A.

 
 
(1)
Party C shall not undertake any charges or fees under this Agreement.  If Party
C advanced any payments under this Agreement (including but not limited to
litigation fees, attorney fees, registration fees, notarization fees,
announcement fees, etc), Party A shall reimburse Party C in ten (10) working
days after receiving written notice from Party C, otherwise Party C can charge
the same amount on Party A’s or Party B’s account with Party C.

 
6.
Party A and Party B shall be held jointly liable for obligations to Party C
under this Agreement.

 
Article 10:  Party A’s Rights and Obligations
 
1.
Party A’s Rights:

 
 
(1)
Party A is entitled to demand Party B to notify Party C to issue the Loan as
agreed upon under this Agreement.

 
 
(2)
Party A is entitled to use this Loan according to the purpose as agreed upon
under this Agreement.

 
 
(3)
Given compliance with the rules stipulated by Party B, Party A is entitled to
make a loan-extension application, and after obtaining consent from Party B and
Party C, the three parties shall form an extension agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(4)
Party A is entitled to demand Party B and Party C keep confidential the
materials submitted by Party A, unless the laws, regulations, and this Agreement
require otherwise.

 
 
(5)
Party A is entitled to refuse the solicitation of bribes by employees of Party B
or Party C, and to report to the relevant regulatory agencies about such acts or
any other illegal acts by Party B and Party C.

 
2.
Party A’s obligations:

 
 
(1)
Party A shall make use of the Loan for the purpose specified under this
Agreement, without diversion and misappropriation of the Loan, diligently
coordinate with Party B on the verification and monitoring of the use of the
Loan under this Agreement, provide to Party B the financial accounting
materials, production and operating materials, as well as any other related
materials and information, and guarantee that all the materials and information
provided are true, complete and valid.

 
 
(2)
Upon the occurance of any of the following, Party A shall immediately give
written notice to Party B:

 
 
a.
Act as a contractor, trust (takeover), lease, shareholding reformation,
investment, joint operation, merger, consolidation, acquisition, reorganization,
division, equity joint venture, application for suspension of operation for
rectification, application for dissolution, application for bankruptcy (or
forced), change of the shareholders or actual controllers, major asset transfer,
ceasation of production, ceasation of operations, heavy penalty by authorities,
de-registration, revocation of business license, major legal disputes, severe
difficulties in production and operation, deterioration of the financial
circumstances, non-performance of the legal person and executives.

 
 
b.
If Party A changes its name, legal person (executive), address, business scope,
registered capital or articles of association or any other items contained in
the registration with the Administration for Industry and Commerce changed.

 
 
(3)
Any other obligations as agreed upon under this Agreement.

 
Article 11:  Party B’s Rights and Obligations
 
1.
Party B, as the Lender of this Agreement, shall enjoy all of the entitlements
and benefits as the Lender, and undertake all relevant obligations, liabilities
and risks that the Lender shall undertake.

 
2.
Party B shall independently inspect the feasibility of the Loan and compliance
with the laws and regulations, the credit, repayment abilities, performance
abilities of Party A and/or the guarantor, make its independent judgments, and
independently undertake the risk of failure to recall the Loan on schedule and
in full amount.

 
3.
After the issuance of the Loan amount, Party B shall keep monitoring Party A’s
use of the Loan, pay close attention to the operation, financial situation and
repayment abilities of Party A, adopt immediate and proper measures when
anything happens to Party A that may affect the realization of the Lender’s
rights. Party B shall understand and agree that Party C does not have any of the
above obligations.

 
4.
Regardless of the repayment by Party A of the principal and interest on the
Loan, and any existence of breach or illegal acts, or the invalidity of the
Loan, Party B’s obligation to Party C under this Agreement shall not be
affected.

 
 
6

--------------------------------------------------------------------------------

 
 
5.
Party B is entitled to inspect and monitor the use of the Loan by Party A, and
to demand Party A to provide the financial accounting materials, production and
operating materials, and keep confidential of the above materials, unless the
laws and regulations, or authorities require otherwise.

 
6.
After the due date of the Loan, Party B shall, as necessary, collect promptly,
institute legal proceedings against Party A and guarantors promptly, apply for
execution, apply for creditor’s right in bankruptcy proceedings and adopt any
other remedial measures permitted by the law, and not demand Party C to
undertake the liability on the basis that Party C has an obligation to assist
with recalling of the Loan.

 
7.
The instructions from Party B to Party C shall be timely, explicit, complete and
consistent, in accordance with the law and the terms of this Agreement,
otherwise Party C is entitled to refuse performing, and any consequences
resulting therefrom shall be born by Party B. Any legal consequences resulted
from the performance by Party C of Party B’s instructions shall be born by Party
B.

 
8.
Party B shall not demand Party C  issue any deposit certificate on the entrusted
amount. Even if Party C has issued deposit certificate on the entrusted amount
in any form, Party B shall not transfer or pledge the certificate or make any
disposition, and Party B shall return the said certificate to Party C before
Party C issued to Loan to Party A, and Party B shall not demand Party C to pay
or undertake any legal obligations based upon the deposit certificate.

 
9.
Any other rights and obligations by Party B as agreed upon under this Agreement.

 
Article 12:  Party C’s Rights and Obligations
 
1.
Party C shall assist Party B with monitoring Party A’s use of Loan as agreed
upon under this Agreement.

 
 
Assist with monitoring shall mean that, Party C shall provide to Party B the
monthly account statements when Party B issues each portion of the Loan to Party
A’s account with Party C from the setup date of the account.

 
2.
Party C is entitled to report any of Party A’s information on the Loan to Party
B, as well as information on Party A’s savings, Loan, and balance with Party C
to Party B.

 
3.
Party C shall not be responsible for any disputes between or illegal acts of
Party A and Party B.

 
4.
If Party A cannot repay the Loan on time and in full, and Party C has paid the
damages to Party B based upon the court judgments or arbitration results, Party
B’s rights to Party A and the guarantors shall be fully transferred to Party C,
Party A shall not object to the above rights transfer, and shall promise to
perform the obligations and responsibilities to Party C after the receipt of
written notice by Party C.

 
5.
Party C shall assist Party B to recall the Loans according to the following
schedule:

 
 
(1)
Before the principal due date (including the principal due dates of the
installments):

 
 
7

--------------------------------------------------------------------------------

 
 
 
a.
Party C shall calculate the interest on the Loans as agreed upon under this
Agreement. After each payment by Party A, Party C shall finish the account
handling, and report to Party B the payment amount by Party A, payment time and
the balance of the Loan, Party B shall promptly verify such information after
receiving the report from Party C.  If any doubts or disputes on the reported
account information arise, Party B shall notify Party C in written form within
five (5) business days after receiving such report, if Party B does not raise
the a dispute as agreed above, resulting in losses by Party B or Party A, Party
C shall not be held responsible for such losses. If Party A does not make
interest payments on time on the interest payment date, Party C shall notify
Party B in written form.

 
 
(2)
After the principal of the Loan is due

 
 
a.
After the principal of the Loan is due, Party A shall make repayments in full
and on time, Party C shall enter the repayment into account according to the
regular repayment procedure and notify Party B. If Party A does not make full
repayment of the principal on time, Party C shall give a written notification to
Party B about such overdue amount, and make collection efforts once within one
(1) month. Party C shall only issue a written notice of collection to the
supplied information of recipient name, address or phone (fax), and it shall be
deemed that Party C has performed the obligation of assisting with the recalling
of overdue Loan.

 
 
b.
After the principal becomes due, if Party B still wishes to entrust Party C to
continue assisting with the Loan collection, it shall sign a written entrustment
agreement separately with Party C. If both parties have not signed a written
entrustment agreement within one (1) month after the principal due date, all the
obligations of Party C under this Agreement shall be automatically terminated,
Party C is entitled to verify and write off the related account of the Loan
under this Agreement.

 
 
(3)
The obligation of Party C to assist Party B with Loan collection is limited to
the agreement of this Article.

 
6.
Party C is neither obligated to participate in any related litigation
proceedings, arbitration, bankruptcy procedures with the entrustment and its
grantee, nor obligated to dispose the repayment assets for Party B.

 
Article 13:  Liabilities for Breach of Agreement
 
1.
Breaching by Party A and its Liabilities

 
 
(1)
Breach by Party A includes:

 
 
a.
Any agreement made breaching this Agreement;

 
 
b.
In the opinion of Party B, any circumstances that affects the realization of the
Lender’s rights.

 
 
(2)
Liabilities for Party A’s breach

 
If any of the above breach, Party B shall adopt any of the following remedial
measures:
 
 
a.
To demand Party A to rectify such breach within a limited period;

 
 
b.
To notify Party C to temporarily stop the issuance of the unpaid portion of the
Loan;

 
 
8

--------------------------------------------------------------------------------

 
 
 
c.
To collect penalty interest as agreed upon under this Agreement (if any);

 
 
d.
To announce the immediate maturity of the principal and interest of the Loan,
and to demand the immediate repayment by Party A; or

 
 
e.
Any other remedial measures permitted by the law.

 
2.
Breach by Party B and its Liabilities

 
 
(1)
Breaches by Party B include:

 
 
a.
Not transfering the full payment to Party C on time; or any other circumstances
of Party B that have resulted the inability to issue the Loan on time as agreed
upon under this Agreement;

 
 
b.
The source of the Loan is illegal or not in compliance with the regulations, or
Party B’s representations and warranties under this Agreement are untrue,
incomplete or inaccurate;

 
 
c.
Party B did not pay sufficient handling fee fees on time to Party C as agreed
upon under this Agreement.

 
 
d.
Party B has violated any other agreed upon arrangements under this Agreement.

 
 
(2)
Liabilities for Party B’s Breach

 
 
a.
For Party B’s breach, Party A is entitled to demand Party B to rectify within a
limited period, pay damages and/or adopt any other remedial measures.

 
 
b.
Party C is entitled to adopt one or more of the following remedial measures:

 
  i.
 
To demand Party B to rectify the breach within a limited time;

 
  ii.
 
To refuse handling the Loan business for Party B;

 
 iii.
 
To charge the handling fee owned by Party B directly on Party B’s account;

 
  iv.
 
To demand Party B to pay damages;

 
  v.
 
To remove the entrustment relation between Party B and Party C; and

 
  vi.
 .
Any other remedial measures permitted by the law.

 
3.
Breach by Party C and its Responsibilities:

 
 
(1)
Party B shall make payment transfer of the Loan amount to Party C as agreed upon
under this Agreement, if Party C delays the issuance of Loan to Party A, Party B
is entitled to demand Party C to issue immediately.

 
 
(2)
If Party C does not perform the obligation of assisting with the recalling of
the Loan as agreed upon under this Agreement, which leads to the inability of
Party B to recall the principal and interest of the Loan on time, and Party B is
not at fault, Party C shall be held responsible for any direct losses of Party B
according to the extent of its fault.

 
Article 14:  Representations and Warranties
 
1.
Party A makes the following representations and warranties:

 
 
(1)
Party A has read all the terms of this Agreement, and acknowledges the meaning
of the terms of this Agreement and understands the relevant legal consequences;

 
 
9

--------------------------------------------------------------------------------

 
 
 
(2)
The obligations signed and performed under this Agreement are in accordance with
the laws, regulations, rules, articles of associations or internal
organizational documents of Party A, and obtained the approval of company’s
internal organ of authority and/or governing body.

 
 
(3)
The use of the Loans under this Agreement is legal and in compliance with
relevant laws and regulations, if it is used for a program that needs approval,
such approval has already been obtained from the relevant governing body.

 
2.
Party B makes the following representations and warranties:

 
 
(1)
Having the legal qualification to entrust a third party to issue loans;

 
 
(2)
The sources of the entrusted fund are legal, and not credit funds, public funds
saved under personal name, or any funds prohibited by laws, regulations or rules
to be issued as loans.

 
 
(3)
Having the right of disposition to the entrusted fund, and obtained the approval
from the governing body.

 
 
(4)
Handling the Loan is not for the purpose of violating or avoiding the state
laws, regulations, rules or any administrative measures, or damaging the legal
benefits of the state, the collective or any third parties.

 
Article 15:  Other Terms
 
1.
Charge of the Payables

 
 
(1)
As to all the payables by Party A or Party B to Party C under this Agreement,
Party C is entitled to charge the respective amount in RMB or in any other
currencies on the accounts set up by Party A or Party B in the China
Construction Bank system without advance notification. If the foreign exchange
settlement and sell procedures must be handled, Party A or Party B is obligated
to assist Party C.  The risk of exchange rate shall be born by Party A or Party
B.

 
2.
Effectiveness of the Recorded Evidence by Party C

 
 
(1)
Unless there is true and clear opposite evidence, Party C’s internal account
records about the principal, interest, fees and repayment records, invoices,
evidences incurred from the withdrawal, repayment, interest payment and other
business transactions by Party A unilaterally produced or kept by Party B, and
the records and evidences of Party C’s collection efforts, shall constitute
valid proof for the debt relation between Party B and Party A and evidences of
Party C’s performance of obligations, and as such Party A and Party B hereby
agree not raise any doubt or objections.

 
3.
Assignment and Succession of this Agreement

 
 
(1)
If Party A assigns of rights and obligations under this Agreement, it must
obtain the written consent from Party B and Party C.

 
 
(2)
If Party B assigns the rights and obligations under this Agreement, it must
obtain the written consent from Party C.

 
 
(3)
If Party C assigns the rights and obligations under this Agreement, it must
obtain the written consent from Party B. However, if merger, division,
establishment of subsidiaries and the adjustment of the institutional and
business functions of the China Construction Bank Co.Ltd. have occurred, and
Party A and Party B are notified through letters and telegrams or media release,
Party C’s rights and obligations under this Agreement can be assigned to a third
party or succeeded by a third party, however, the third party shall possess the
legal qualification of engaging in Loan entrustment business.

 
 
10

--------------------------------------------------------------------------------

 
 
4.
Consequences of Nullification and Revocation of this Agreement

 
 
(1)
If the Loan and entrustment shall be declared as null and revocable, it shall be
dealt with according to the following arrangements:

 
 
a.
If the entrustment between Party B and Party C is valid, and the Loan is invalid
and revocable between Party A and Party B, Party C shall not be held legally
responsible, and

 
  i.
 
If Party C has not delivered the entrusted fund to Party A, Party C shall return
the entrusted fund back to Party B without paying any interest;

 
  ii.
 
If Party C has delivered the entrusted fund to Party A, Party B shall demand
Party A return the entrusted fund directly, and as to the loss incurred by Party
B, Party C shall not be held responsible;

 
  iii.
 
If a third party’s loss occurs, Party A and Party B shall share the legal
responsibilities according to their respective fault, and Party C shall not be
held responsible.

 
 
b.
If the entrustment is null and revocable, but the Loan is valid, the following
arrangements apply:

 
  i.
 
If Party C has not delivered the entrusted fund to Party A, Party C shall return
the entrusted amount back to Party B without paying interest;

 
  ii.
 
If Party C has delivered the entrusted fund to Party A, Party A and Party B
shall negotiate the disposition of the entrusted fund according to relevant laws
and regulations, and Party C shall not be held legally responsible;

 
 
c.
If the entrustment is null and revocable, and the Loan is null and revocable,
the following arrangements apply:

 
  i.
 
If Party C has not delivered the entrusted fund to Party A, then Party C shall
return the entrusted fund to Party B without paying interest;

 
  ii.
 
If Party C has delivered the entrusted fund to Party A, then Party B shall
demand Party A to return the entrusted fund directly, Party C shall not be
responsible for any losses incurred by Party B;

 
  iii.
 
If a third party’s loss occurs, Party A and Party B shall share the legal
responsibilities according to their respective fault, and Party C shall not be
held responsible.

 
5.
Party B shall inspect and monitor Party A and obtain information about Party A
through other channels by itself, not relying on Party C.  Party C shall decide
by itself to report any known information about Party A, but Party C shall not
be responsible for the promptness, truthfulness, completeness, accuracy and
validity of the reported information.

 
 
11

--------------------------------------------------------------------------------

 
 
6.
If any changes have been made to the mailing address or any other way of
contacts by any party, such party shall notify other parties of the change and
shall be responsible for the losses incurred by untimely notification of the
change.

 
7.
The rights granted to Party C under this Agreement and according to relevant
laws shall not be interpreted as Party C’s obligations, if Party C has not
exercised or gives up the exercise, Party A and Party B shall not demand Party C
to undertake any legal obligations for this reason.

 
8.
The documents or notes of the Loan issuance notification and confirmation and
any other documents notes related to this Agreement shall constitute a valid
part of this Agreement.

 
9.
This Agreement is executed in Six copies.

 
10.
Other terms agreed by both parties:

 
(reserved)
 
11.
Dispute Resolution

 
Any dispute occurred during the implementation of this Agreement shall be
resolved through negotiation, if negotiation shall not do, it shall be resolved
according to item (1) of the following:
 
 
(1)
File a lawsuit in the people’s court of Party C’s resident location.

 
 
(2)
Submit to the ________arbitration committee (the arbitration location shall be
_____). And the arbitration shall proceed according to the currently effective
arbitration principals at the time of submission. The result of arbitration
shall be final and binding on both parties.

 
During the period of litigation or arbitration, terms under this Agreement that
are irrelevant to the disputed part shall be performed accordingly.
 
12.
Effectiveness of the Agreement

 
 
(1)
This Agreement shall be signed and sealed (if Party A or Party B is a natural
person then sign only) by legal representatives (the responsible personnel), and
the responsible personnel of Party C (or authorized agent) to become effective.

 
[Remainder of page intentionally left blank]


 
12

--------------------------------------------------------------------------------

 


Party A (Seal): Xi'an Xinxing Real Estate Development Co.,
Ltd.
 
Legal Representative (the responsible person)
 
or authorized agent (signature):
/s/ Pingji Lu       
 
2011 Year 01 Month 31 Day
 
Party B (seal) : Tianjin Cube Xindao Equity Investment
Fund Partnership (Limited Partnership)
 
Legal Representative (the responsible person)
 
or authorized agent (signature):
/s/ Ruifeng Dai      
 
2011 Year 01 Month 31 Day
 
Party C (Seal) : China Construction Bank Corporation
Shaanxi Branch
 
Legal Representative (the responsible person)
 
or authorized agent (signature):
/s/ Binzhou Cui      
 
2011 Year 01 Month 31 Day

 
 
 
 

--------------------------------------------------------------------------------

 
